Exhibit 10.35
Amendment to the
Rocky Brands, Inc.
Agreement with J. Michael Brooks (dated April 16, 1985)
Background

A.   Rocky Brands, Inc. (the “Company”) has entered into a Retirement Agreement
with J. Michael Brooks (the “Employee”) dated April 16, 1985 (the “Retirement
Agreement”).   B.   Section 18 of the Retirement Agreement provides for the
amendment of the Retirement Agreement if both the Employee and the Company
execute such amendment.   C.   The Company desires to amend the Retirement
Agreement to bring it into compliance with final regulations issued by the
United States Treasury Department under Section 409A of the Internal Revenue
Code of 1986, as amended, regarding the timing of payments of severance amounts
and other deferred compensation.

Amendment

1.   The following sentence is added after the last sentence in Section 5:

      Notwithstanding any provision of this Section 5 to the contrary, if the
Company determines that the Employee is a “specified employee” as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
Employee shall not be entitled to any payments under Section 5 of this Agreement
that otherwise would cause the Employee to incur any additional tax or interest
under Section 409A of the Code, until the earlier of (i) the date which is six
months after the date that the Employee’s separation from service with the
Company, or (ii) the date of the Employee’s death.

2.   Section 9 of the Retirement Agreement is amended and restated as follows:

      In the event that the Company becomes insolvent or dissolves or otherwise
ceases to do business before the time in which the Employee shall have received
all payments specified in this Agreement, the Employee shall be entitled to the
cash surrender value of the policy of insurance described in the attached
Exhibit “C,” but only to the extent that such cash surrender value is
grandfathered and exempt from Section 409A of the Code.

3.   The remainder of the Retirement Agreement shall remain unchanged.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Employee have caused this Amendment to
be executed effective December 22, 2008.

            Rocky Brands, Inc.
      By:        /s/ James E. McDonald         James E. McDonald, Executive Vice
President        and Chief Financial Officer     

            J. Michael Brooks
      /s/ J. Michael Brooks       Employee           

 